Citation Nr: 1047024	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 
percent for anxiety disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1999 to August 
2003. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for an 
anxiety disorder and assigned a 10 percent disability evaluation, 
effective April 9, 2008.  A timely appeal was noted with respect 
to the assigned rating.

During the pendency of the Veteran's appeal, the RO awarded an 
increased evaluation for the service-connected anxiety disorder 
from 10 percent to 50 percent, effective April 9, 2008.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Thus, the issue remains in appellate status. 

A hearing on this matter was held before the undersigned Veterans 
Law Judge on August 4, 2010.  A copy of the hearing transcript 
has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

During his August 2010 hearing, the Veteran indicated that his 
psychiatric symptomatology has increased in severity since his 
most recent VA examination in August 2008.  Specifically, he 
testified that he has begun having visual hallucinations.  The 
recent clinical evidence of record also references suicidal 
ideation, difficulty maintaining full-time employment, and 
difficulty in maintaining his educational status.  VA is obliged 
to afford a Veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  See 
VAOPGCPREC 11-95 (1995).  

The Veteran also testified that he receives mental health 
treatment at the Jacksonville Outpatient Clinic (OPC).  The most 
recent records from that facility are dated June 2010.  Upon 
remand, a request should be made for all of the Veteran's 
treatment records from the Jacksonville OPC since June 2010.

In January 2009, the Veteran provided authorization to obtain 
treatment records from Dr. Pathak, who treated him for his mental 
health symptomatology in November 2008; however, there was no 
attempt to gather these records.  Because VA is on notice that 
there are additional records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. Pathak and request that all 
records of the Veteran's mental health 
treatment be provided for inclusion with the 
claims folder.  If such records are 
unavailable, a negative response should be 
obtained and the Veteran should be so 
notified.



2.  Contact the Jacksonville OPC and request 
that all records of the Veteran's treatment 
at that facility since June 2010 be provided 
for inclusion with the claims folder.  If 
such records are unavailable, a negative 
response must be obtained and the Veteran 
should be so notified.

3.  After the aforementioned development has 
been completed, schedule the Veteran for a VA 
psychiatric examination in order to ascertain 
the current level of severity of his service-
connected anxiety disorder.  The claims 
folder should be reviewed prior to the 
examination, and a notation to the effect 
that this record review took place should be 
included in the report.  

The examiner is requested to determine all 
current manifestations associated with the 
Veteran's service-connected anxiety disorder 
and to comment on their severity; and 
specifically address the degree of social and 
occupational impairment caused by the 
Veteran's anxiety disorder.  A current Global 
Assessment of Functioning (GAF) scale score 
should be provided.   

4.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
